Citation Nr: 1754009	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for onychomycosis of the feet, claimed as fungus of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1947 to June 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a June 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In May 2016, the Board denied service connection for the Veteran's onychomycosis of the feet.  The Veteran filed a motion for reconsideration, which was denied in December 2016.  He appealed to the Court of Appeals for Veterans Claims (Court) and, in September 2017, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding for additional proceedings.

In November 2017, the Veteran indicated that he desires an additional hearing.  In view of the need for additional development on the issue on appeal, consideration of additional hearing is delayed pending development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claimed onychomycosis of the feet, he underwent VA examinations in October 2015 and January 2016.  The Board has previously held in a December 2015 remand that the October 2015 VA examination was inadequate and directed the RO to obtain a new medical opinion as to the nature and etiology of the Veteran's fungus of the feet.  

According to the Joint Motion, the January 2016 VA examiner appeared to consider the Veteran's statements claiming to have initially incurred the fungal condition in service, and that "the condition has never left, and he has learned to manage it," however the examiner appeared to discount lay statements that he had self-treated his condition for many years.  The Board had previously referred to Veteran's lay evidence of skin symptoms and treatment during service in Japan and of continuous symptoms since then as "credible."  The determination of credibility of lay evidence is a finding of fact that the Board must make.  Additionally it was noted that the examiner assumes the Veteran was first diagnosed with his current condition in 2011, despite VA treatment records that indicate that he was treated by VA in 2006 and 2007, and a private physician's report reflects that the condition had its onset in 1949-50 and has endured until the present.  Therefore, remand is warranted to obtain a new VA examination which considers such evidence.  On remand, the VA examiner is asked to accept as credible the Veteran's contentions of symptoms during and since service as credible.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding VA treatment records from the Cleveland VAMC for the period from March 2014 through the present.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  

2.  Then, schedule another VA examination to obtain a medical nexus opinion as to the etiology of any current skin disorder of the feet, and as to the etiology of the onychomycosis diagnosed in November 2011.  The claims file must be provided to and reviewed by the examiner. 

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current any current skin disorder of the feet, and as to the etiology of the onychomycosis diagnosed in November 2011 - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related or attributable to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The absence of supporting clinical records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of the records would be medically expected.  

In providing this opinion, the examiner must accept the Veteran's statement as credible that he had symptoms during service in Japan and continuous symptoms since then.

The examiner must also consider the findings in the November 2006 and January 2007 VA treatment reports of right foot diffuse onychomycosis on the nails as well as the November 2003 private treatment report reflecting a right foot skin infection.

The examiner should also reconcile the opinion with the October 2015 private physician's report reflecting that the condition regarding bilateral hallux nails had its onset in 1949-50 and has endured until the present. 

3. Then readjudicate this claim in light of all additional evidence received since the January 2016 supplemental statement of the case.  If the appellant is not satisfied as to the outcome and still desires a hearing on the issue, he should so indicate so that appropriate action may be taken. An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


